Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 1 of 32 Page ID
                                 #:1050




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 2 of 32 Page ID
                                 #:1051




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 3 of 32 Page ID
                                 #:1052




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 4 of 32 Page ID
                                 #:1053




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 5 of 32 Page ID
                                 #:1054




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 6 of 32 Page ID
                                 #:1055




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 7 of 32 Page ID
                                 #:1056




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 8 of 32 Page ID
                                 #:1057




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 9 of 32 Page ID
                                 #:1058




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 10 of 32 Page ID
                                  #:1059




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 11 of 32 Page ID
                                  #:1060




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 12 of 32 Page ID
                                  #:1061




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 13 of 32 Page ID
                                  #:1062




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 14 of 32 Page ID
                                  #:1063




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 15 of 32 Page ID
                                  #:1064




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 16 of 32 Page ID
                                  #:1065




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 17 of 32 Page ID
                                  #:1066




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 18 of 32 Page ID
                                  #:1067




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 19 of 32 Page ID
                                  #:1068




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 20 of 32 Page ID
                                  #:1069




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 21 of 32 Page ID
                                  #:1070




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 22 of 32 Page ID
                                  #:1071




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 23 of 32 Page ID
                                  #:1072




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 24 of 32 Page ID
                                  #:1073




                                                                    3O([
                              Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 25 of 32 Page ID
                                  #:1074




                                                  Exhibit
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 26 of 32 Page ID
                                  #:1075
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 27 of 32 Page ID
                                  #:1076
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 28 of 32 Page ID
                                  #:1077
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 29 of 32 Page ID
                                  #:1078




                               EPS CID response                  3O([
                                                                     S
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 30 of 32 Page ID
                                  #:1079




                                                  Exhibit
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 31 of 32 Page ID
                                  #:1080




                                                                   3O([
                             Maverick CID response                     S 
Case 8:19-cv-01998-JVS-JDE Document 32-3 Filed 10/21/19 Page 32 of 32 Page ID
                                  #:1081




                                                                   3O([
                             Maverick CID response                     S
